DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The final office action dated 3/15/2022 has obviousness rejection over Webb in view of Yada for claim 1. Webb in view of Yada discloses that the heat exchanger 26 and coolant pipes 23 across the Peltier modules 1 in Webb may be replaced with the heat pipe 2 in Yada to transfer the heat from the solar panel and Peltier modules 1 (Webb) to the heat pipe 2 (Yada), and finally dissipates the heat to a coolant circuit on another end of the heat pipe 2. 
However, the spacer 29 in Webb is provided between the Peltier modules 1 and the back side of the panel 100 (Fig. 4a) with only two opposite sides respectively and directly contacting the back side and the Peltier modules 1. Cook and Faqih do not teach a spacer. The spacer of Takata, the attachment parts 33 (Fig. 2 of Takata), only contacts the heat pipe 31 and the circuit board 11. Thus, Webb in view of Yada, Cook, Faqih and Takata fails to disclose the required element as set forth in claim 1, in particular, the spacer directly contacting the back surface, micro flat heat pipes and the thermoelectric generators.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 5/25/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and their dependent claims has been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763